Citation Nr: 0901632	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  04 -14 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
psychiatric disorder, to include paranoid schizophrenia.

2.  Entitlement to service connection for a psychiatric 
disorder, to include paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a September 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Philadelphia, Pennsylvania that denied the 
benefit sought on appeal.  The veteran, who had active 
service from August 1979 to March 1980, appealed that 
decision to the BVA and the case was referred to the Board 
for appellate review.


FINDINGS OF FACT

1.  An unappealed December 1992 rating decision denied 
service connection for a psychiatric disorder. 

2.  The veteran filed a claim for paranoid schizophrenia in 
February 2001.

3.  The additional evidence received since the RO's December 
1992 decision bears directly and substantially upon the 
specific matter under consideration, is neither cumulative 
nor redundant, and which by itself or in conjunction with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.

4.  A psychiatric disorder, to include paranoid 
schizophrenia, was not manifested during active service, or 
within one year of discharge from service, and is not shown 
to be causally or etiologically related to service.  


CONCLUSIONS OF LAW

1.  The December 1992 rating decision, which denied service 
connection for a psychiatric disorder, is final.  38 U.S.C.A. 
§ 7105 (West 2002).

2.  New and material evidence has been received since the 
December 1992 rating decision, and the claim of service 
connection for a psychiatric disorder, to include paranoid 
schizophrenia, is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).

3.  A psychiatric disorder, to include paranoid 
schizophrenia, was not incurred in or aggravated during 
active service, nor may a psychosis be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1133, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The RO accomplished the 
notification obligation in this case by way of letters from 
the RO to the veteran dated November 2001 and September 2008.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

However, the Board observes that the notification letters 
were not consistent with the guidance from the United States 
Court of Appeals for Veterans Claims (Court) as to the 
required content of the notice in cases involving "new and 
material evidence."  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The veteran was also not provided the correct 
definition of "new and material evidence" since based on 
his date of claim he should have been provided the version in 
effect prior to the change of 38 C.F.R. § 3.156 in August 
2001.  However, since this decision reopens the veteran's 
previously denied claim, he is not prejudiced by these 
shortcomings.   

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The RO attempted to obtain a release of information from the 
veteran for several hospitals which the veteran reported 
being admitted to in the medical history portion of a 
November 1999 evaluation.  The attempts at contact with the 
veteran however were returned to sender.  The Board notes 
that it is the veteran's responsibility to keep the VA 
apprised of his whereabouts; the VA is not required "to turn 
up heaven and earth" to find the correct address for a 
claimant.  See Hyson v. Brown, 5 Vet. App. 262, 264 (1993).

Further, he veteran and his representative have not made the 
RO or the Board aware of any additional evidence that needs 
to be obtained in order to fairly decide this appeal, and 
have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the 
Board finds that duty to notify and duty to assist have been 
satisfied and will proceed to the merits of the veteran's 
appeal.

New and Material Evidence

The veteran's claim for service connection for a psychiatric 
disorder was previously considered and denied by the RO in 
December 1992 rating decision on the basis that no such 
disorder was shown during or following service.  The veteran 
was notified of that decision and of his appellate rights, 
but did not appeal that decision.  That decision is now 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a veteran seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured after the last disallowance is "new and material."  

Under 38 C.F.R. § 3.156(a), new and material evidence is 
defined as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in conjunction with the evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  The Board notes that there has been a 
regulatory change in the definition of new and material 
evidence with respect to all claims made on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001 (to be 
codified as amended at 38 C.F.R. § 3.156(a)).  Since the 
veteran filed his claim to reopen the previously denied claim 
in February 2001, the earlier definition of new and material 
evidence remains applicable in this case.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision."  Hodge v. West, 155 F. 
3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened and the VA may then proceed to the merits of the 
claim on the basis of all the evidence of record.

Since the final rating decision in December 1992, the veteran 
provided psychological evaluations spanning more than a 
decade.  These records contain a diagnosis of a psychiatric 
disorder and a more detailed history of the veteran's 
schizophrenia, including personal statements detailing dates 
and locations for the veteran's past psychological 
treatments, which were not disclosed prior to the reception 
of these records.  These records contribute to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's schizophrenia.  It is neither redundant nor 
cumulative and it bears directly and substantially upon the 
issue of when the veteran's schizophrenia originated.  The 
claim is, accordingly, reopened.  38 C.F.R. § 3.156(a)


Service Connection

The veteran seeks service connection for a psychiatric 
disorder, to include paranoid schizophrenia.  Applicable law 
provides that service connection will be granted if it is 
shown that the veteran suffers from disability resulting from 
an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  That 
an injury occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Additionally, for veteran's who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as psychosis, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The veteran's June 1979 entrance examination specifically 
marked the veteran as normal in reference to psychiatric 
problems.  In the medical history portion of the entrance 
examination, the veteran marked "no" for nervous trouble of 
any sort and depression or excessive worry.  

Service medical records make no reference to any psychiatric 
disorder.  In February 1980, prior to separation, the veteran 
received a mental status evaluation because he was being 
considered for discharge based upon misconduct.  The 
evaluation stated that his behavior, alertness, orientation, 
thinking process, thought content, and memory were all normal 
or good.  The veteran's mood was noted as depressed.  On the 
medical portion of his February 1980 service exit 
examination, the examiner specifically marked the veteran's 
psychiatric status as normal.  

Post-service medical records first show a diagnosis of 
paranoid schizophrenia in March 1993, nearly 13 years after 
the veteran's exit from service.   The veteran was seen by a 
psychiatrist while in prison and after discharge on and off 
from April 1997 through September 2007.  During the April 
1997 intake examination, the examiner reported that "It is 
not altogether clear ... that the patient has a schizophrenia.  
His subjective reasons for maintaining a diagnosis are so 
that he could get disability post-discharge...;" however, the 
examiner acknowledged that the veteran was medicated at the 
time of observation.  None of the psychological evaluations 
indicated that the veteran's schizophrenia was related to 
service in any way.

Although the veteran has a current diagnosis of paranoid 
schizophrenia, the record lacks any medical evidence of a 
nexus or relationship between the veteran's active service 
and the disability.  The service medical records are silent 
for psychiatric disorder.  The veteran underwent a mental 
status evaluation upon exit from service, where the examiner 
noted the veteran only as depressed with no signs of 
schizophrenia.  The first post-service diagnosis came in 
March 1993, leaving an extended period of time between 
service and treatment.  Also, throughout the veteran's 
extensive psychological treatment and evaluations, not a 
single medical professional linked his active service with 
his current disability.  The veteran's disability therefore 
may not be directly connected to service.

In addition to direct service connection, the veteran's 
disability falls under the possibility of presumption of 
service connection.  The veteran however provided no records 
that fall within the one year period after service.  
Therefore, no competent evidence shows that the veteran's 
disability manifested itself to a compensable degree within 
the one year presumption period, and service connection based 
upon the presumption must be denied. 

Although the veteran has argued his paranoid schizophrenia 
began in service, this is not a matter for an individual 
without medical expertise.  As a lay person, the veteran is 
not competent to offer an opinion that requires specialized 
training, such as the diagnosis or the etiology of a medical 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Therefore, the Board must find that the 
preponderance of the evidence is against this claim.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a psychiatric disorder, 
to include paranoid schizophrenia, is reopened.

Service connection for a psychiatric disorder, to include 
paranoid schizophrenia, is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


